Citation Nr: 1818004	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-14 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for status post thoracolumbar spine fusion from T10-L5, with residual low back pain (lumbar spine disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 2, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to April 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In January 2015, the Board remanded the claim for further development.

The issue of entitlement to a TDIU prior to April 2, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the course of the appeal, the Veteran's lumbar spine disability has not been characterized by unfavorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome (IVDS) with incapacitating episodes of at least 6 weeks during the past 12 months, have not been shown.



CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5241 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veteran's Claim Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).    

II.  Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected lumbar spine disability has been evaluated pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5241 (addressing spinal fusion).  This diagnostic code applies a general rating formula that is applicable for most spine disabilities.  Under DC 5241, a 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent is warranted for unfavorable ankylosis if the entire spine. 

The Veteran contends that his disability is more severe than the current rating depicts.  See Statement in Support of Claim entered in Caseflow Reader in March 2009.  

The Board has reviewed all of the Veteran's VA treatment records from March 2008 through November 2016, which have been associated with the claims file.  However, none of those records demonstrate any findings of unfavorable ankylosis of the entire thoracolumbar spine.  Likewise, there is no evidence in those records of any incapacitating episodes due to his thoracolumbar spine disability or incapacitating episodes having a duration of at least 6 weeks during the past 12 months.

From May 2008, the Veteran saw his private physician, Dr. Rolando Garcia, JR., M.D.  See, e.g., Medical Treatment Record-Non-Government Facility entered in April 2009 at 3.  Generally, the Veteran complained of pain.  See id. at 5.  His incision had healed.  See id. at 6; see also Medical Treatment Record-Government Facility entered in Caseflow Reader in May 2010 at 1, 3 and 7.  In May 2008, X-rays showed an overall solid fusion with instrumentation.  His neurological testing showed no focal deficits.  See Medical Treatment Record-Non-Government Facility entered in April 2009 at 6.  In March 2010, X-rays demonstrated postoperative changes in his lower thoracic and lumbar spine, with no significant interval change.  See Medical Record-Non-Government Facility entered in Caseflow Reader in May 2010. at 3.  In October 2010, the Veteran experienced significant improvement in his symptoms; however, he was limited in his mobility and had some residual back pain.  See Medical Record-Non-Government Facility entered in Caseflow Reader in November 2010 at 1.  The Veteran experienced tenderness and spasms in his upper thoracic.  See id.  To help control his pain, the Veteran had undergone thoracic facet blocks.  See Medical Record-Government Facility entered in Caseflow Reader in February 2015 at 1.  

In April 2009, the Veteran was afforded a VA examination to determine the severity of his spine disability.  The Veteran stated that he had intermittent low back pain that radiated along the right lower extremity over the anterior and posterior aspect of his thigh down to his calf but not to his foot.  The low back pain was accompanied by pain over the left paraspinal muscles and the thoracolumbar area.  The pain was precipitated by prolonged sitting, driving, bending and stooping, and walking for more than 30 minutes.  The pain flared up to 7/10 in intensity.  The Veteran did not experience bowel or bladder disturbances.  He stated that he sometimes limped on the right leg and used a cane for support.  His wife helped him put his socks and shoes on.  To help him sleep, he took Percocet and gabapentin tablets.  In the past year, he did not experience any incapacitating episodes.  

The examiner confirmed the Veteran's status post thoracolumbar spine fusion with residual pain limitation of motion and radiculopathy in the right lower extremity.  The Veteran did not walk with a limp.  Examination of the spine showed a long midline well healed operative scar over the thoracolumbar area.  There was mild curvature of the thoracolumbar junction with the curve to the right side with bulging right paravertebral muscles.  There was tenderness over the left paravertebral muscles in the thoracolumbar region as well as over the lower lumbar spine.  The Veteran's forward flexion was to 15 degrees and extension was to five degrees with pain.  Left and right lateral flexion was to 10 degrees with pain in the last few degrees.  Left and right lateral rotation was to 15 degrees with pain in the last 5 degrees.  Repetitive motion did not produce any limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  Straight leg raising was to 40 degrees on the right side with positive Lashgue sign.  Straight leg raising was to 60 degrees on the left side with negative Lashgue sign.  Neurological examination in both lower extremities showed decreased sensation over the right lower extremity with minimal weakness in the right foot.  Dorsiflexion strength was 4/5.  There was almost absent right knee jerk but normal right ankle jerk.  Neurological examination of the left lower extremity was normal.  X-rays showed status post thoracolumbar decompression and fusion from T11 to L5 and dextroscoliosis with fulcrum at L2 vertebra.  There was some wedging of Ll vertebra.   

In July 2016, the Veteran was afforded a VA examination to determine the severity of his spine disability.  The examiner reviewed the claims file and performed an in-person examination.  The Veteran stated that due to his low back pain, he was regularly seen at Pain clinic.  He stated that the pain had worsened, but there was no radiation to his legs.  Last year, he underwent facet and block injection without pain relief.  Additionally, he took tramadol and gabapentin for pain.  The Veteran did not do home chores such as laundry, grocery shopping, or cleaning the floor.  He stopped taking care of his grandchildren.  

The examiner confirmed the thoracolumbar spine fusion and decompression T10-L5 with residual low back pain diagnosis.  The Veteran report functional loss or functional impairment due to his lumbar disability.  He was unable to bend, lift, carry, do chores, or tie his shoes.  The Veteran's range of motion (ROM) was abnormal, and his persistent scoliosis contributed to functional loss.  Forward flexion was to 70 degrees, extension to 10, right lateral flexion was to 15 degrees, left lateral flexion and right later rotation were to 20 degrees, and left lateral rotation was to 30 degrees.  The examiner noted pain on the exam which contributed to functional loss.  There was no evidence of pain on weight bearing.  There was also objective evidence of localized tenderness or pain on palpation of left paraspinal and incision line.  He was able to perform repetitive use testing with at least three repetitions with no additional loss of function or ROM.  The Veteran was not examined after repetitive use over time.  The examiner was unable to say without mere speculation if pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time.  The examiner noted localized tenderness resulting in abnormal gait or abnormal spinal contour.  The Veteran also experienced less movement than normal due to ankylosis, adhesions, instability of station, disturbance of locomotion, interference with sitting and standing.  The Veteran's muscle strength in his hip, knee, ankle, and great toe were normal.  There was no muscle atrophy.  His reflex and sensory exams were normal.  Straight leg raising test was negative.  The Veteran did not experience radiculopathy, ankylosis, or IVDS and episodes requiring bed rest.  He experienced neurologic abnormalities or findings related to his back condition.  Due to his back pain, the Veteran occasionally used a cane, mainly for balance.  The examiner stated that there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  There were no other pertinent physical findings, complications, conditions, or signs or symptoms related to the Veteran's back condition.  The Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  The examiner noted a 31 by 0.5 cm scar on the Veteran back.  The scar was not painful or unstable.  Imaging showed intact thoracic hardware with no evidence of hardware complication, T9-T10 advanced degenerative disc disease which was unchanged, and thoracolumbar dextroscoliosis.  

In November 2016, the RO obtained a clarifying addendum opinion.  In the July 2016, the examiner stated that the Veteran experienced neurologic abnormalities or findings related to a thoracolumbar spine; however, no conditions were listed.  The examiner also noted tenderness to palpation of the Veteran's incision line, but later noted that the Veteran's scar was not painful or unstable.  In the addendum opinion, the examiner stated that the Veteran did not have neurologic abnormalities or findings related to his lumbar disability.  Additionally, the examiner stated that the Veteran's scar was healed.  The tenderness the examiner referred to was for the soft tissue and muscle under the incision.  He further stated that the tenderness noted did not qualify the scar as being unstable.

Based on the evidence of record, a rating in excess of 40 percent is not warranted.  As noted above, the evidence must demonstrate unfavorable ankylosis of the entire thoracolumbar spine or at least 6 weeks of incapacitating episodes in a 12-month period.  The evidence throughout the record demonstrates that the Veteran does not have any ankylosis; the Veteran's lumbar spine still has some range of motion.  Also, there was no evidence of IVDS, and no incapacitating episodes were noted.  Therefore, an evaluation in excess of 40 percent for the Veteran's thoracolumbar spine disability cannot be assigned under the General Rating Formula.  

The Board notes that the Veteran is service connection for radiculopathy of his left and right lower extremities.  See Notification letter entered in Caseflow Reader in May 2006.

There were no other neurological abnormalities including, but not limited to, bowel or bladder impairment associated with the Veteran's lumbar spine disability.  See April 2009 and July 2016 VA Examinations; see also Medical Record-Non-Government Facility entered in Caseflow Reader in November 2010 at 1. 

The Board has considered the impact of functional loss in the Veteran's lumbar spine disability due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 206-07 (1995).  The Veteran has complained that he is limited in performing activities of daily living due to pain.  However, the April 2009 VA examiner stated that that repetitive motion did not produce any limitation of motion due to pain, weakness, fatigue lack of endurance, or incoordination.  The July 2016 examiner stated that the Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or ROM.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Therefore, the Board finds that a higher rating is not warranted.  

The Board has considered the Veteran's own opinion that his lumbar spine disability should be assigned a higher evaluation.  The Veteran is competent to state what he experiences through his senses, to include the occurrence and frequency of pain.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  While his complaints of pain are credible and otherwise substantiated by the record, his contention that an increased rating is warranted is not corroborated by the evidence on file.  Rather, a preponderance of the evidence is against the assignment of a schedular evaluation in excess of 40 percent under DC 5241.

In summary, the Board finds that the currently assigned 40 percent rating is appropriate and the preponderance of the evidence is against a finding that an evaluation in excess of 40 percent is warranted


ORDER

Entitlement to a rating in excess of 40 percent for a lumbar spine disability is denied.


REMAND

The Board notes that prior to April 2, 2010, the Veteran's overall rating was 50 percent.  Thus, the Veteran did not meet the threshold requirement for TDIU.  38 C.F.R. § 4.16(a) (2017).  

38 C.F.R. § 4.16(b) (2017) provides that all veterans who do not meet the schedular criteria for TDIU but are otherwise unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be referred to the Director, Compensation and Pension Service, for consideration of an extraschedular rating of unemployability.

The April 2009 VA examiner stated that the Veteran's pain was precipitated by prolonged sitting and walking more than 30 minutes as well as prolonged driving, bending, and stooping.  In December 2009, the Veteran's private physician stated that due to his residual pain, long fusion, and his limitation, the Veteran remained permanently and totally disabled.  See Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in May 2010 at 7.  In light of this evidence, the Board finds that remand for referral for extraschedular consideration is warranted.


Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim to the Director, Compensation and Pension Service, for consideration of an extra-schedular TDIU award in accordance with 38 C.F.R. § 4.16(b) prior to April 2, 2010.

2.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


